Citation Nr: 0823227	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  01-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
status post fracture right 5th metacarpal.  

2.  Entitlement to a compensable rating for service-connected 
status post fracture left 5th metacarpal.  

3.  Entitlement to a compensable rating for service-connected 
tinea versicolor.  

4.  Entitlement to an initial rating in excess of 20 percent 
for service-connected type II diabetes mellitus.  

5.  Entitlement to an initial compensable rating for 
nonproliferative diabetic retinopathy.  

6.  Entitlement to service connection for gonorrhea.

7.  Entitlement to service connection for right knee pain 
with arthritis, secondary to service-connected type II 
diabetes mellitus.  
8.  Entitlement to service connection for left knee 
arthritis, secondary to service-connected type II diabetes 
mellitus.  

9.  Entitlement to service connection for arthritis, both 
hands, secondary to service-connected type II diabetes 
mellitus.  

10.  Entitlement to service connection for glaucoma, 
secondary to service-connected type II diabetes mellitus.  

11.  Entitlement to service connection for depression.

12.  Entitlement to service connection for arteriosclerotic 
heart disease; coronary artery disease; atypical chest pain 
possibly secondary to spasm coronary vessels, secondary to 
service-connected type II diabetes mellitus.  

13.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tuberculosis, positive TB test.  

14.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
lower back muscle spasms.  

15.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
schizophrenia, chronic, undifferentiated type; post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 1966 
and from September 1966 to January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in April 2000, March 2003, August 
2004 and November 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's claims at this time would be 
premature.  A hearing was held on June 4, 2002, at the 
Central Office in Washington, D.C., before a member of the 
Board who is now retired.  The veteran has requested a video-
conference hearing before another member of the Board.  See 
June 2008 request for hearing.  Therefore, to ensure full 
compliance with due process requirements, a remand is 
required to schedule the veteran for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video-
conference hearing at the RO before a 
Veterans Law Judge, in accordance with 
applicable law.  A copy of the notice 
scheduling the hearing should be placed 
in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


